-~
                          7%




           TEEEAITORNEYGGF,NEXZAI.
                    OFTEXAS
'XRALD
     C.MANN        Aunn~11.TExae
  A¶-ronLNRw
           "SmIpAE.



  Honorable Esco Walter
  District Attorney
  Abilene, Texas
  Dear Sir:                    Opinion No. O-3101
                               Re: whether Jones County Observer
                                   must pay tax on automobile
                                   given as a prize in contest.
  In your letter of January 27, 1941, you submit the following
  facts:
  Sometime last fall the publisher of the Jones County Observer
  sponsored a contest which was open to all 1941 paid-in-advance
  subscribers to said newspaper and who lived in Jones County
  and who were not in arrears for their 1940 subscription. He
  offered an automobile as a prize to the subscriber qualifying
  as above who should on or before 'December25, 1940, submit the
  most nearly correct estimate of the 1940 cotton crop in Jones
  County. Ginnings up to and including January 15, 1941 were
  included, but non8 thereafter. You request our opinion as to
  dphetherthe automobile thus given away is subject to the tax
  levied by Article 7047f, Vernon's Civil Statutes which reads
  in part as follows:
        "(a) Every person, firm or corporation conducting a
        theatre, place of amusement, or any business enterprise
        in connection with the operation of which a prize in
        the form of money or something‘of value is offered or
        given to one or more patrons of such theatre, place of
        amusement, or business enterprise, and not given to all
        patrons thereof paying the same charge for any certain
        seI?vlce,commodity, or entertainment, shall make a
        verified monthly report on the twenty-fifth day of each
        month to the Comptroller of Public Accounts of the
        State of Texas, showing the amount of money so given
        in prizes, and the value of all prizes or awards so
        given in connection with such business during the next
        preceding month.

        "(b) There is hereby levied a tax equal to twenty per
        cent (20%) of the value of all such money, prizes, and
        awards given in connection with the operation of each
        and all of the foregoing business enterprises, and
        at the time of making the report to the Comptroller
        of Public Accounts, the owner or operator of any such
Honorable Bsco   Walter,   Page 2, O-3101


     business shall pay to the State Treasurer such tax
     upon the total amount of money, prizes, and awards so
     given during the next preceding month . . . .n
The prize was of course given in connection with the operation
of a business enterpriaa. It was offered to none other than
patrons and was not given to all of them, merely to one. The
only question is whether the winner of the prize has paid a
"charge" in addition to that paid by other subscribers. It
is our opinion that a consideration by way of detriment to
the winner is not alone sufficient to defeat the tax, but that
the "charge" contemplated by the statute must be something
which in itself is of value to the business enterprise. Of
what value to the enterprise is the estimate thus made and
which it develops is closer than that made by any other
subscriber? No special value has been pointed out to us and
we can think of none.
In your opinion request you direct our attention to our
opinions Nos. O-662 and O-2171. In the former we held that a
prize given by a milling company to one submitting the "best
last line for a five line jingle, in connection with an.
advertising campaigntfwould not be subject to the tax.
However, the value of such an advertising jingle is apparent.
In the latter opinion we expressed the view that a prize
given one who solicited and produced the greatest number of
subscriptions to a paper was not subjeot to the tax. The
value of the services there given by the winner is likewise
evident.
Hence, we are constrained to answer your question in the
affirmative.
                                  Yours   very truly
                               ATTORNEY GENERAL OF TEXAS
                               s/ Glenn R. Lewis

                                            Glenn R. Lewis
                                                 Assistant

GRL:LM/cg
APPROVED FEB. 7, 1941
s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS

Approved Opinion Committee, By BWB, Chairman